Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Clamp on electromagnetic flowmeter having current application to compensate for leakage current in the pipe.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 3, it is not clear as to how the inner surface of the bracket is attached with the coil when in Fig. 2a it shows that the bracket is placed at a distance to cover the magnetic assembly and not in any kind of physical contact with the coil. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tamotsu (JP S5946510).
Regarding claim 1, Tamotsu teaches a method for operating an electromagnetic flowmeter (Fig. 2) capable of being mounted on to a surface of a flow pipe for measuring a flow of fluid flowing in the flow pipe, the method comprising: exciting a coil (10) to have electromagnetic interaction with the fluid in the flow pipe (2) resulting in leakage current in flow pipe due to electromagnetic interaction in the flow pipe; providing a current to compensate for the resulting leakage current in the flow pipe by applying a potential difference to a pair of electrodes (7, 7a) that are attached to a housing (Fig. 5, 6) of the electromagnetic flowmeter and in contact with the flow pipe; detecting a condition with a processing unit wherein the resulting current flowing in the flow pipe is within a threshold range (page 3, lines 11-20); and determining a measure of flow in the flow pipe with the processing unit based on a value of the applied potential difference (page 3, lines 28-31).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamotsu in view of Kubota et al. (5,385,055) (hereinafter Kubota).
Regarding claim 3, Tamotsu teach an electromagnetic flowmeter (Fig. 2) capable of being mounted on to a surface of a flow pipe (2) for measuring a flow of fluid flowing in the flow pipe, the electromagnetic flowmeter comprising a housing (Fig. 5, 6), a coil (10) wherein the coil is electrically excited to generate an electromagnetic filed for interaction with the fluid flowing through the flow pipe and resulting in a circulating leakage current in the flow pipe; a control circuitry (9a) with a controllable voltage source for supplying a potential difference onto a pair of electrodes (7, 7a), wherein the pair of electrodes are attached to the housing and are in contact with the flow pipe to provide a compensating current to the circulating leakage current in the flow pipe (Fig. 5, 6); a current sensing means (impedance meter 9) to measure current flowing in the flow pipe; and a processing unit (9a) to detect a condition where the measured current is within a threshold range and to measure of flow in the flow pipe proportional to the applied potential difference with the controllable voltage source.

Regarding claim 4, Tamotsu teaches the controllable voltage source is at least one of a DC source (Fig. 5) or an AC source (Fig. 6).
Regarding claim 5, to include a display for indicating the determined flow of fluid in the flow pipe is nothing more than an obvious matter where an individual would be required to display the information measured as needed and thus providing a display unit would be a required element that would provide such necessary component to display such information.
Regarding claim 6, the current sensing means being an ammeter is merely one of the several possibilities for a skilled individual in order to measure the current flow through a device.
Regarding claim 7, transmitting the determined flow data of fluid in the flow pipe to a remote control center of the electromagnetic flowmeter for storage and analysis is an obvious choice to an individual as to whether the information is stored and analyzed locally or remotely to a remote location away from the site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diederichs (2010/0024568) teaches data transmission to a remote location using a transmitter (para 0013) and a display device. Smith et al. (2014/0090483) teach a magnetic flowmeter having a system controller programmed as a process monitor to display flow information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/12/2022